                       Case 1:19-cv-11861-MKV Document 92 Filed 04/16/21 Page 1 of 2
     McGuireWoods LLP
          888 16th Street
 Black Lives Matter Plaza
Washington, D.C. 20006
   Phone: 202.857.1700
      Fax: 202.857.1737
www.mcguirewoods.com

   Michael L. Francisco                                                                                                                               mfrancisco@mcguirewoods.com
   Direct: 202.857.1722                                                                                                                                          Fax: 202.828.3345


                                                                            April 16, 2021

        Via ECF

        The Hon. Mary Kay Vyskocil
        United States District Court
        Southern District of New York
        500 Pearl Street, Room 2230
        New York, NY 10007

                    Re:         Broidy, et al. v. Global Risk Advisors EMEA Ltd., et al., No. 1:19CV11861
                                Reply in Support of Plaintiffs’ Motion for Extension and Expedited Ruling

        Dear Judge Vyskocil:

                Defendants improperly ask the Court to deny Plaintiffs’ request for a short extension based
        on “bad faith” and “prejudice.” ECF No. 91 at 1-2 (citing Manigault v. ABC Inc., 796 F. App’x
        13, 15 (2d Cir. 2019)). Conspicuously, however, they fail to identify any prejudice from a mere
        30-day extension. Nor can they explain why Plaintiffs’ mundane extension request amounts to
        bad faith. Indeed, Plaintiffs have not yet determined whether they will seek leave to amend, and
        therefore any allegations of bad faith from a hypothetical motion to amend are speculative. Far
        from bad faith, Plaintiffs seek additional time to take up this Court’s invitation to seek leave to
        amend the complaint.

                 Moreover, Defendants’ suggestion that Plaintiffs have known about the “specific
        shortcomings” in their pleadings for three years is inaccurate. The opposite is true. One year
        ago—based on fewer allegations than those alleged here—the D.C. District Court denied in part a
        motion to dismiss because: “The Complaint states in detailed factual allegations the hacking
        scheme purportedly perpetuated by GRA and other members of the Qatari Enterprise to infiltrate
        the BCM servers.” Broidy Capital Mgmt. LLC v. Muzin, No. 19-cv-150, 2020 WL 1536350, at
        *12 (D.D.C. Mar. 31, 2020). Plaintiffs reasonably anticipated that their more detailed allegations
        in this case would satisfy the federal pleading standard.

                Ultimately, this Court took a contrary view to the D.C. District Court on the sufficiency of
        the pleadings. Although Plaintiffs respectfully disagree with the pleading standard applied by the
        Court, they must now determine whether they can allege the specific “link” required by the Court
        to satisfy Rule 12(b)(6). A request for 30 additional days to make this determination is not “bad
        faith,” as suggested by Defendants.

                For all these reasons, the Court should grant Plaintiffs’ request to issue an expedited ruling
        that extends Plaintiffs’ deadline for seeking leave to amend their pleading to May 31, 2021.


           Atlanta | Austin | Baltimore | Brussels | Charlotte | Charlottesville | Chicago | Dallas | Houston | Jacksonville | London | Los Angeles - Century City
               Los Angeles - Downtown | New York | Norfolk | Pittsburgh | Raleigh | Richmond | San Francisco | Tysons | Washington, D.C. | Wilmington
          Case 1:19-cv-11861-MKV Document 92 Filed 04/16/21 Page 2 of 2




        Thank you for your consideration of this matter.

                                                  Respectfully submitted,
                                                  /s/ Michael L. Francisco
                                                  Michael L. Francisco *



cc:     All Counsel of Record (via ECF)




*
  Not admitted in DC; admitted in CO. Application for admission to the DC bar filed; working under the direct
supervision of an enrolled, active member of the DC bar
McGuireWoods LLP

                                                     2
